In an action inter alia to declare the rights of the parties with respect to the condemnation of certain property, plaintiff appeals from an order of the Supreme Court, Westchester County, dated January 19, 1971, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211. Order affirmed, with $50 costs and disbursements. The doctrine of res judicata bars litigation in the present action of issues which were previously determined or which could have been determined in the prior condemnation proceeding since "the two causes of action have such a measure of identity that a different judgment in the second would destroy or impair rights or interests established by the first” (Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304, 307). Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.